Citation Nr: 1829526	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  15-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service in the Army from January 1984 to May 1984, and from February 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

In May 2018, before a decision was issued by the Board, the Veteran, by way of his representative, expressed his desire to withdraw from appellate review his request to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

With regard to the Veteran's request to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of the lumbar spine, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In May 2018, before the Board promulgated a decision in these matters, the Veteran, by way of his representative, filed correspondence expressing his desire to withdraw his claim on appeal before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim, and it must therefore be dismissed.


ORDER

The appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine is dismissed.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


